Case 1:21-cv-10596-IT Document 29 Filed 09/09/21 Page 1of5

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

TRICIA THOMAS,

Plaintiff,

Vv. C.A. No. 1:21-cv-10596-IT

CITY OF BOSTON, BOSTON POLICE
DEPT., OFFICER MARTIN J.
HEDDERMAN, Individually and as
employee of BOSTON POLICE DEPT.,
OFFICER BRENDAN E. CAVANAUGH,
Individually and as employee of BOSTON
POLICE DEPT., LIEUTENANT SEAN P.,
SMITH, Individually and as employee of
BOSTON POLICE DEPT.,

Defendants.

 sheoretnormagetec Setinestiteitie! Teithegsihe UBia Fhe Than iba Shag her Bas

 

PLAINTIFF’S MOTION TO QUASH AND/OR PROTECTIVE ORDER WITH
REGARDS TO DEFENDANT’S SUBPOENA TO PRODUCE DOCUMENTS

NOW COMES THE PLAINTIEFF, Tricia Thomas (hereinafter “Thomas”) and hereby
moves this honorable court to quash Defendant’s Subpoena to Produce Documents pursuant to
Fed. R. Civ. P 45(d)(3) and/or a protective order pursuant to Fed. R. Civ. P. 26(c), on the
grounds that the discovery sought is irrelevant, will not lead to admissible evidence, and is a
transparent attempt to harass, burden, and embarrass Thomas about past lawsuits she was a party
to. In support of this motion, Thomas states the following:

SUMMARY OF FACTS

The Plaintiff, Tricia Thomas, is a single mother who owns a dwelling at 15 Centerville Park,

Boston, MA. Pl.’s Sub. Compl. § 11. On Mother’s Day of 2018 (May 13), she called the police

 
Case 1:21-cv-10596-IT Document 29 Filed 09/09/21 Page 2 of 5

to report a disturbance caused by her brother who was trying to gain unwanted access to her unit.
Id. at J J 11, 13. Officers Hedderman and Cavanaugh arrived and began to make racially

prejudicial comments to Ms. Thomas, such as: “You don’t own no house,” and “How you own

this house?” Id. at J 14.

Later in the day, Ms. Thomas’s sister and brother-in-law attempted to gain unwanted
access to Ms. Thomas’s unit, threatening her with grave physical harm if she failed to allow
therein access. Id. at § 15. Despite Ms. Thomas’s rejection of their entry due to feelings of
imminent danger that they imposed, Ms. Thomas’s sister phoned the police and lied, stating that
there was a “black woman on the porch with a gun.” Pl.’s Sub. Compl. § 16. Officers
Hedderman and Cavanaugh returned to the dwelling and immediately pushed her through the
front door. Id. at § 17. After this they carried her outside, placed her face down, and handcuffed

her in front of her two minor sons on Mother’s Day. Id. at J 20.

On August 27, 2021, Defendants served a subpoena to Dmitry Lev, Esq., to produce all
relevant documents in a lawsuit, in which Thomas was a Plaintiff. This said case is captioned
Thomas v. UMass Memorial Medical Center, Inc., Docket No. 1784CV01958 in the Suffolk
Superior Court. Mr. Levy disclosed to Plaintiff that the Defendant communicated to Mr. Levy
they are solely seeking interrogatory responses, despite the Subpoena requesting all documents
to be produced. Plaintiff's lawyers communicated with Defendants that they will review the
interrogatory responses to determine whether the within motion should be filed. In the same
conversation, Plaintiff then requested defendant if they were willing to modify the subpoena to
only interrogatory responses because Defendants’ informed Mr. Lev that interrogatory responses
is all they want produced. Defendants stated they will not modify and they are not solely seeking

Thomas’s interrogatory responses. Therefore, the Defendants are intentionally misrepresenting
Case 1:21-cv-10596-IT Document 29 Filed 09/09/21 Page 3of5

the documents they are requesting to Mr. Levy, perhaps in a failed effort to avoid the filing of the
within motion.
ARGUMENT

Fed. R. Civ. P. 45(d)(3) allows a party to move the district court to quash or modify a
subpoena. Furthermore, Fed. R. Civ. P. 26(c) gives a party the right to move for a protective
order against requested discovery by a party. According to Fed. R. Civ. P. 26(c), the party
moving for a protective order must make a good faith effort to confer with the other party and
attach a certificate of making said good faith effort. Said certificate is attached to this motion.

The Defendant’s Subpoena should be quashed because the defendants’ subpoena is
neither relevant to any claims or defenses in the within matter, nor is it reasonably calculated to
lead to the discovery of other admissible evidence. The lawsuit the Defendants’ seek to discover
is an employment discrimination case that was settled and dismissed over three years ago. The
case has no connection nor relationship to Boston Police subjecting Thomas to unjust and
excessive force on Thomas’s own property. Therefore, the Defendants’ subpoena must be
quashed because said subpoena does not pass the minimal threshold of relevancy for proper
discovery and thereby will not lead to admissible evidence.

Instead, the Defendant’s subpoena is an effort to harass Thomas about past traumatic
situations that she would rather leave in the past. It is clear that the Defendants are attempting to
harass and embarrass Thomas about a past lawsuit in which discrimination was alleged. Thomas,
a black woman, who faces discrimination every day, should not be forced to relive the
discrimination in the discovery sought by the Defendants. Perhaps the Defendant’s should focus
on the case they are a party to rather than suits that are dismissed and irrelevant. The Defendants’

subpoena is thus not only outside the scope of relevant discovery allowed by the Federal rules,
Case 1:21-cv-10596-IT Document 29 Filed 09/09/21 Page 4of5

but also an oppressive, harassing, and burdensome assault on Thomas who should not be forced
to answer questions sink a case that has already been litigated.
CONCLUSION
For the forgoing reasons, Plaintiff Tricia Thomas, requests this Honorable court to quash

and/or grant a protective order to Defendants’ Subpoena on Dmitry Levy.

Respectfully Submitted by,
Plaintiff Tricia Thomas, and

By her Attorneys,
COHEN LAW GROUP

yr. /
ATA

Herbert S. Cohen, Esq.

BBO# 089180

500 Commercial Street, Ste. 4R
Boston, MA 02109

(617) 523-4552
hscohenlaw@gmail.com

 

 
Case 1:21-cv-10596-IT Document 29 Filed 09/09/21 Page 5of5

LOCAL RULE 7.1 AND FED. R. CIV. P. 26(c) CERTIFICATION

I hereby certify that Plaintiff's lawyers communicated with Attorney Nieve Anjomi on
September 2, 2021, by email pursuant to local rule 7.1 and Fed. R. Civ. P. 26(c) in an effort to

narrow the issue raised here.
G P wi
Date: = (9/21 (ASE

_deBert S. Cohen, Esq.

   

CERTIFICATE OF SERVICE

I, Herbert S. Cohen, Esq., certify that on September ? abs , 2021, I served pursuant to
Fed. R. Civ. P. Rule 5, Plaintiff's Motion to Quash and/or Protective Order, by first
class mail and email, to counsel for Defendant at the addresses below.

Nieve Anjomi
City Hall, Room 615
Boston, MA 02201

D> AC (_

Herbert S. Cohen

 
